DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 12-18 in the reply filed on 7/26/21 is acknowledged.
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Interpretation
It is noted that the claims do specify what the first and second samples are nor where such samples are required to be originally located and deposited. The sample storage device of claim 16 is not required to contain any sample nor be employed in any of the active steps of the method other than the providing step. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
The language employed throughout the claims is ambiguous, awkward, and confusing. The claims as drafted do not appear accurate nor consistent with the specification. See further remarks herein. 
As to claim 12, it is unclear if a single activation of the actuator results in both the extension and retraction of the arm or if the actuator must be actuated separately for each of the extension and retraction of the arm. Furthermore, it is noted that the claim does not provide for nor require any definitive relative structural nexus, structural connections between structures mentioned in the claim. For example, the claim does not state that broad actuator is connected to the arm, that the arm is connected to any other structures (plunger guide, plunger, pipette, pipette stem), nor that any of the other structures have a structural nexus  relative to each other, are structurally connected to each other (for example, the plunger guide and plunger are not required to be connected nor is the pipette stem required to be an element of nor connected to the pipette). It is noted that while the specification discloses a specific battery powered device 20 controlled via a microcontroller controlled via a robot. The device 20 is defined by specific structurally connected elements. However, the method here is not required to be practiced by such specific device. It is unclear how the method as claimed can be practiced (with only the few structurally unconnected parts mentioned in the claims) without providing for the device as disclosed in the specification and shown in the drawings. 
As to claim 12, it is noted that applicant has elected to define each of the half cycle and a full cycle in different locations throughout the claims. This provides for disconnect in 
The same remarks above are applicable to the remainder of the claim. It is unclear if the steps listed after the phrase “completing the full cycle” are meant to define what  occurs “during completing the full cycle” (retracting the arm from….).  It unclear what is the nexus, relationship between each of the steps recited after “completing the full cycle” relative to each other and relative to the prior activating step. There is no indication as how each of the moving and releasing steps are related to each other nor how such steps are related to, result in or are involved in the arm moving from the extended position back to  retracted position. See also further applicable remarks in the prior paragraph. 
Claim 12 recites the limitation "the compression of a pipette" in the causing step.  There is insufficient antecedent basis for this limitation in the claim. No such compression is previously mentioned. 
Claim 12 recites the limitation "the compression on the pipette" in the next to last line.  There is insufficient antecedent basis for this limitation in the claim. There is no prior mention of compression on the pipette. It is unclear if this phrase is intended to be the same or different from the prior “compression of a pipette”. Furthermore, it is noted that the releasing and drawing steps are not claimed as being dependent of each other. In other words, the claim does not required the drawing to occur simultaneously as the releasing such that releasing of compression provides for the drawing of a first sample (of no specific substance from no specific location).
The examiner suggests that applicant amend claim 12 to include an initial step…such as providing/using an automated device comprising….(list all of the required structural elements and definitive structural connectivity of such elements of the device to be consistent with that as disclosed in the specification and illustrated in the drawings)…and then clearly list the steps of the method including specifying the relative nexus of such steps, what order the steps are to be performed, how each of the structural elements of the device are used to accomplish each of the recited steps, and further amend the dependent claims accordingly to be consistent with such amendments of claim 12 and/or any prior claim that the claims depend upon.    
Claim 13 recites the limitation "the step of directionally controlling the plunger" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. There is no prior mention of such a step. Furthermore, the claim is redundant because if something is moved it is 
As to claim 14, it is unclear what is nexus of the step to prior claimed steps of claim 12. There is no indication as to how the moving step of claim 14 is related to the prior steps nor is there any structural nexus, structural connectivity required of the lance plunger to any of the prior recited structural elements. See prior rejections above. It is noted that although the specification describes a pipette stem 29 being located within a lance plunger 40 that is located within a lance 42. There is no mention of any lance in the claim nor the pipette stem being located as described nor the elements employed relative to each other as described in the specification (for example, see paragraph 0044 of the publication and illustrated in the drawings).  There is no description of the device that is disclosed as being used to perform the 
Claim 17 recites the limitation "the container" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear what is meant by “during another full cycle”. Another relative to what? As stated above, it is unclear how each of the steps are related. It is unclear how depositing… is related to performance of any cycle. What actions in the performance of the cycle results in depositing of samples at some unspecified location(s). Clarification is required. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. ONOKI; Takanori et al.; KOMORI; Yuki; Houghton, II; Larry Richard et al.; CAPLIN; Brian et al.; Wolter; Heinz et al.; Le; Christopher et al.; ITO; Saburo et al.; ITO; Saburo et al.; Tajima; Hideji; Profitt; James A.; Domkofski; Kevin et al.; Campbell; Adrian M. et al.; Tajima; Hideji; Tajima; Hideji; Yeo; Jui Hwa; Blouin; Matthew et al.; Heske; Norbert et al.; Li; William Weigong et al.; Ozbal, Can; Reichel, Charles A. et al.; Isobe, Tetsuya et al.; Perez, Edward P. et al.; Imazu; Masanori et al.; McCandless; William et al.; Kath; Gary S. et al.; Golias; Tipton L. et al.; Pang; Wing S. et al.; Wakatake; Koichi; Millner; Seymon N. et al.; Teodorescu; Mircea et al.; Golias; Tipton L. et al.; Angst; Heinz et al.; Roginski; Edward T.; Mazza; John C. et al.; McGregor; Gordon L. et al.; Muller; Paul;  and Laird; Cleve Watrous et al. disclose puncturing, piercing, penetrating, pipette, dispensing, and/or needle devices and methods of use. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258.  The examiner can normally be reached on M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN R GORDON/Primary Examiner, Art Unit 1798